Dismissed and Memorandum Opinion filed September 1, 2005








Dismissed and Memorandum Opinion filed September 1,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00623-CV
____________
 
BELL BOTTOM FOUNDATION COMPANY, Appellant
 
V.
 
JO ANN ROMERO,
Appellee
 

 
On Appeal from the
149th District Court
Brazoria County,
Texas
Trial Court Cause No.
18868*RM02
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 15, 2005.  Appellant filed a timely motion for new
trial.  The notice of appeal was due June
13, 2005.  See Tex. R. App. P. 26.1.  Appellant, however, filed her notice
of appeal on June 16, 2005, a date within 15 days of the due date for the
notice of appeal.  See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (holding that a motion for
extension of time is Anecessarily implied@ when the perfecting instrument is
filed within fifteen days of its due date). 





Appellant did not file a proper motion to extend time to file
the notice of appeal.  Appellant did file
in the trial court a ANotice of Extension to file Appeal,@ and a copy of this document was also
filed in this court.  This document does
not constitute a motion for extension of time to file the notice of
appeal.  Appellee filed a response,
asserting that the Notice of Extension is not a proper motion to extend.  
Because an extension may be implied when the notice of appeal
is filed within 15 days after the deadline, we issued an order on July 28,
2005, directing appellant to file a proper motion to extend containing a
reasonable explanation to support the late filing of the notice of appeal.  See id. 
We ordered appellant to file this motion for extension on or before
10 days after the date of the order, or the appeal would be dismissed.
Appellant has not filed a proper motion to extend the time to
file the notice of appeal. 
Accordingly, the appeal is ordered dismissed.
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 1, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.